Case 1:08-cv-04517-JSR Document 9 Filed 08/04/2008 Page1 of 2

Nicholas J. Accurso, Esq. (NA 1853)
An Associate With the Firm of
REARDON & SCLAFANI, P.C.

Attorneys for Defendants

Avis and PV Holding

220 White Plains Road, Suite 235
Tarrytown, New York 10591

(914) 366-0201

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

___________________________________ X
DAWN BARKER,

Plaintiffs, NOTICE oF MOTION

- against - 03 cIv. 4517(JSR)<JCF)

BRENDA A. :TH:ER, Pv HOLDING coRP.
and Av:s BUDGET GROUP, :Nc.,

Defendants.
___________________________________ X

PLEASE TAKE NOTICE, that the defendants PV Holding Corp. and
Avis Budget Group, lnc. Will move this Court before Hon. Jed S.
Rakoff, U.S.D.J., United States District Court, at the United
States Courthouse, Room 14A, 500 Pearl Street, New York, New York,
for an order pursuant to Fed. R. Civ. P. 56(b), 49 U.S.C. 30106 and
New York’s Vehicle and Traffic Law §§128 and 388(1) dismissing the
complaint against the defendants Avis Budget Group, Inc. and PV
Holding Corp. and for such other and further relief as the Court
deems just and proper. All opposition papers are to be served and
filed by September 2, 2008. Reply papers are to be served and
filed by September 9, 2008. Oral argument Will be held at 4:00

p.m. on September 16, 2008.

Dated: Tarrytown, New York
July 31, 2008
Yours, etc.,

REARDON & SCLAFANI, P.C.
Attorneys for Defendants

Avis & PV Holding

OFFICE & P.O. ADDRESS

220 White Plains Road, Suite 235
Tarrytown, New York 10591

(9§4) 3 2
BY: _ » '

v

NI'H// J. ACCURSO (NA 1853)

 

Case 1:08-cv-04517-JSR Document 9 Filed 08/04/2008 Page 2 of 2

CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that on August l,
2008, he caused to be served a true and correct copy of the
within NOTICE OF MOTION AND SUPPORTING DOCUMENTS by ECF to:

TO: Greenstein & Milbauer, LLP
Attorneys for Plaintiff
1825 Park Avenue, 9th Floor
New York, New York 10035

Buratti, Kaplan, McCarthy

& McCarthy, Esqs.

Attorneys for Defendant lthier

One EXecutive Boulevard, Suite 280
Yonkers, New York 10701

  
 
 

 

ACCURSO (NA 1853)

 

